This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,304

 5 JEREMIAH C.,

 6          Child-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Sandra A. Price, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Child appeals from a district court order extending his short-term commitment.

 2 We issued a calendar notice proposing to affirm. Child has responded with a

 3 memorandum in opposition. We affirm.

 4   {2}   Child continues to challenge a district court order extending his short-term

 5 commitment. [MIO 4] NMSA 1978, Section 32A-2-23(D) (2009), states that “[p]rior

 6 to the expiration of a short-term commitment of one year, as provided for in [NMSA

 7 1978,] Section 32A-2-19 [(2009)], the court may extend the judgment for up to one

 8 six-month period if the court finds that the extension is necessary to safeguard the

 9 welfare of the child or the public safety.” These two statutes are dispositional

10 provisions for adjudicated delinquent offenders, and the dispositional hearings held

11 thereunder are “what, in adult court, would be the sentencing phase.” State v. Erickson

12 K., 2002-NMCA-058, ¶ 14, 132 N.M. 258, 46 P.3d 1258.

13   {3}   Here, the judge informed the parties that the extension was in the best interest

14 of Child, to safeguard his welfare. [RP 99] The evidence at the hearing indicated that

15 Child was defiant and involved in numerous incidents during the first half of his

16 commitment. [RP 90] There was testimony that Child experienced a massive decline

17 in his behavior, with up to twenty reports during that period. [RP 91] The evidence

18 indicated that Child had a high level of substance abuse prior to his commitment. [RP

19 92] Child’s behavior, including his attitude during treatment, did not get better until



                                               2
 1 the latter half of his short-term commitment, and apparently was triggered by the

 2 death of his grandmother. [RP 92] The court’s decision to extend commitment was

 3 based on the delayed progress that occurred in this case due to Child’s initial behavior,

 4 and that it would be in his best interest to extend that lost period of treatment. As

 5 Defendant notes [MIO 5-6], we have case law affirming an extended commitment

 6 under similar circumstances. See In re Ruben D., 2001-NMCA-006, ¶ 24, 130 N.M.

 7 110, 18 P.3d 1063 (extending a long-term commitment where the child had been

 8 hostile, had anger management issues, had multiple reported incidents, and had not

 9 made progress until late in his commitment period). Accordingly, we conclude that

10 the evidence was sufficient to extend Child’s commitment.

11   {4}   For the reasons set forth above, we affirm.

12   {5}   IT IS SO ORDERED.



13                                     _______________________________________
14                                     MICHAEL D. BUSTAMANTE, Judge

15 WE CONCUR:


16
17 TIMOTHY L. GARCIA, Judge


18
19 M. MONICA ZAMORA, Judge

                                               3